DETAILED ACTION
Claims 1-13 are pending as amended on  10 February 2021.
Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 November 2020, 2 February 2021, 26 February 2021 and 24 March 2021  were filed after the mailing date of the  first Office action  on 10 November 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment and Arguments
Applicant’s amendment overcomes the rejection of claim 9  under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph. The rejection has been withdrawn.
Applicant's arguments in light of the data shown in instant Table 1 and 3-5 have been fully considered and are persuasive. The rejection over US Patent 6063737(Haberman) as evidenced by  the technical data sheet of barite by AMC Drilling Fluids and Products (AMC) has been withdrawn.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner's statement of reasons for allowance:
Haberman is the closest prior art of record. While teaching fatty polyoxyethylene mono alcohol of C9-C18 carbons with 5-10 EO units  exemplifying a tridecyl alcohol with average of 8EO units, Haberman fails to teach the specific C12-C14 ethoxylated monol with 9 EO units as claimed, which Applicant has shown to provide superiority in yield point and removal efficiency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.